                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                             No. 18 CR 712
              v.
                                             Judge Ronald A. Guzman
 ANDRE FRANKLIN, et al.


               PROTECTIVE ORDER GOVERNING DISCOVERY

      Upon the agreed motion of the government, pursuant to Fed. R. Crim. P. 16(d)

and 18 U.S.C. § 3771(a)(1) and (8), it is hereby ORDERED:

      1.     All of the sensitive materials provided by the United States in

preparation for, or in connection with, any stage of the proceedings in this case

(collectively, “the sensitive materials”) are subject to this protective order and may be

used by defendants and defendants= counsel (defined as counsel of record in this case)

solely in connection with the defense of this case, and for no other purpose, and in

connection with no other proceeding, without further order of this Court.

      2.     Defendants and defendants’ counsel shall not disclose the sensitive

materials or their contents directly or indirectly to any person or entity other than

persons employed to assist in the defense, persons who are interviewed as potential

witnesses, counsel for potential witnesses, and other persons to whom the Court may

authorize disclosure (collectively, “authorized persons”). As used in this Order,

sensitive materials include, but are not limited to, names, addresses, dates of birth,

social security numbers, tax identification numbers, license plate numbers, or any

other identifying information of a personal nature. Potential witnesses and their
counsel may be shown copies of the sensitive materials as necessary to prepare the

defense, but may not retain copies without prior permission of the Court.

      3.     Defendants, defendants= counsel, and authorized persons shall not copy

or reproduce the sensitive materials except in order to provide copies of the sensitive

materials for use in connection with this case by defendants, defendants’ counsel, and

authorized persons. Such copies and reproductions shall be treated in the same

manner as the original sensitive materials.

      4.     Before providing sensitive materials to an authorized person, defense

counsel must provide the authorized person with a copy of this Order.

      5.     Upon conclusion of all stages of this case, all of the sensitive materials

and all copies made thereof shall be disposed of in one of three ways, unless otherwise

ordered by the Court. The sensitive materials may be (1) destroyed; (2) returned to

the United States; or (3) retained in defense counsel's case file. The Court may require

a certification as to the disposition of any such sensitive materials. In the event that

the sensitive materials are retained by defense counsel, the restrictions of this Order

continue in effect for as long as the sensitive materials are so maintained, and the

sensitive materials may not be disseminated or used in connection with any other

matter without further order of the Court.

      6.     To the extent any sensitive material is produced by the United States to

defendants or defendants= counsel by mistake, the United States shall have the right

to request the return of the sensitive material and shall do so in writing. Within five


                                           2
days of the receipt of such a request, defendants and/or defendants’ counsel shall

return all such sensitive material if in hard copy, and in the case of electronic

materials, shall certify in writing that all copies of the specified material have been

deleted from any location in which the sensitive material was stored.

      7.     The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order limit defense

counsel in the use of discovery materials in judicial proceedings in this case.

      8.     Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.

                                         ENTER:


                                         RONALD A. GUZMAN
                                         District Judge
                                         United States District Court
                                         Northern District of Illinois

Date: October 30, 2018




                                            3
